DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/31/21 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 15, 16, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Abe et al., U.S.P.G. Pub. No. 2018/0017934, in view of Kim, U.S.P.G. Pub. No. 2009/0067872.
Examiner notes that there is no recited demarcation between the two claimed end “portions”.  How much of some middle “portion” is on which end “portion” is left unencumbered by the claim language.  As such, as long as an object is not exactly at the edge, and only at the edge, the unspecified demarcation can be placed such that the object is on the desired side.  Examiner has no authority to import unclaimed limitations from the Specification.
Examiner has underlined and stricken through the differences between present claim 15 and claim 1 as originally presented.
Regarding independent claim 15, Abe et al. teach: a cartridge configured to be attachable to and detachable from an apparatus main body of an image forming apparatus, the cartridge comprising:
a first unit (fig 1) including a photosensitive drum and a first frame member configured to support the photosensitive drum so that the photosensitive drum is rotatable, the first frame member having a covering portion covering the photosensitive drum (the entirety of the cover that covers the photosensitive drum, including portions far away from the photoconductor and charger);
a second unit (fig 2, developing cartridge) attached to the first unit (as shown in fig 5) and including a developing roller configured to supply toner to the photosensitive drum, and a second frame member including a toner storage portion (the portion that stores the toner inside) configured to store the toner to be borne on the developing roller and including a toner reception port, the toner storage portion including a first end portion and a second end portion on the being provided in the first end portion of the toner storage portion; and,
a toner container (fig 4) configured to be attachable to and detachable from the second unit and store the toner, the toner container including a toner discharge port configured to discharge the toner to the toner storage portion through the toner reception port.
Abe et al. fail to teach a memory configured to store information regarding the cartridge, the memory provided in an end portion of the covering portion of the first frame member on the same side as the second end portion of the toner storage portion.
	Examiner notes that “in an end portion of the covering portion” does not mean “in the covering portion”, but rather, merely in some “portion” at “an end”.
Kim teaches a cartridge with a memory that stores a variety of information including remaining toner and an estimated lifespan (¶ 9).  Kim further teaches placing the memory on a side of the cartridge away from a source of toner scatter in order to reduce the chances of contaminating contacts, which would lead to a deteriorated connection (¶ 12).
It would have been obvious to one having ordinary skill in the art at the time of effective filing to provide a memory configured to store information regarding the cartridge, the memory provided in an end portion of the covering portion of the first frame member on the same side as the second end portion of the toner storage portion.  One having ordinary skill in the art at the time of effective filing would have done so in order to store information in a way that would minimize deteriorated connections.
Regarding claim 16, Abe further teaches wherein the first unit includes a charging member (fig 1 ref 12)  configured to charge the photosensitive drum, and wherein the charging member is arranged between the covering portion of the first frame member and the 
Regarding claim 22, Abe further teaches wherein the photosensitive drum is rotatable about a first rotational axis (fig 1), and
wherein the toner container is configured to be attachable to and detachable from the second unit by being rotated, with respect to the second unit, about a second rotational axis paralleled with the first rotational axis (with the appropriate application of force and/or glue, the toner container is configured to be attachable to and detachable from the second unit by being rotated, with respect to the second unit, about any axis that one desires).
Allowable Subject Matter
Claims 1-3, 11, and 21 are allowed.
Claims 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  none of the prior art either alone or in combination teaches placing a memory near a photoconductor or charger as they are sources of noise that can corrupt memories.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).


Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Shirokoshi et al., U.S.P.G. Pub. No. 2008/0267666, teaches keeping memories away from photoconductors and charging units because they are sources of noise that can corrupt memories.
Conclusion
All claims are drawn to the same invention claimed in the application prior to the entry of the submission under 37 CFR 1.114 and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEVAN A AYDIN/Primary Examiner, Art Unit 2852